Citation Nr: 1731242	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-11 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral heel/foot disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to October 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran waived a hearing before the Board in his April 2012 substantive appeal, via a VA Form 9. 

By way of procedural background, this matter has previously been before the Board in May 2015 and May 2016.  The Board, in the May 2015 decision, found there was new and material evidence to support reopening the bilateral heel/foot claim, and granted the Veteran's request to reopen.  The Board then remanded the claim in May 2015 and again in May 2016 for further development.  This claim is now before the Board for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, an additional remand is necessary.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the case at hand, the Board most recently remanded this claim to the RO for further development in May 2016.  Specifically, the Board directed that the Veteran be afforded an additional VA examination to determine the nature and etiology of the bilateral heel/foot disorder(s).  The Board directed that any special diagnostic tests deemed necessary for an accurate assessment should be undertaken, to include neurological studies.  The Board specifically directed that "[a]ppropriate x-ray studies must be obtained."  Further, the Board also directed the examiner to determine if MRI imaging was necessary.  If MRI imaging was unnecessary, the examiner was to fully explain why MRI studies were not required.  Further, the Board asked specific questions for the VA examiner to answer.  After this further development was completed, the Board directed the RO to re-adjudicate the claim and provide the Veteran and his representative with an additional supplemental statement of the case if the claim could not be granted. 

VA afforded the Veteran an examination in July 2016.  However, this examination only addressed the right ankle and the VA examiner's rationale was inadequate to support the conclusions.  VA afforded the Veteran an additional examination in February 2017.  The examiner provided opinions unfavorable to the Veteran's claim and provided rationale for the opinions.  MRI imaging was conducted, reviewed by this examiner, and used in the examiner's rationale.  However, x-ray studies were not afforded to the Veteran, as specifically required by the May 2016 Board remand.  Given that there is no indication that x-ray studies were conducted, as specifically directed by the Board in May 2016 remand, the RO has not fully completed development as directed by the Board.  See Stegall, 11 Vet. App. at 271.  

Moreover, for reasons that are unclear, the RO obtained a third VA foot examination in March 2017.  The examiner also provided opinions unfavorable to the claim.  However, these examination findings and opinions are not supported by adequate supporting rationale and do not completely address the remand directives.  For example, the March 2017 VA examiner stated that the Veteran currently has pes planus, and had second degree pes planus at the pre-induction examination; this completely contradicts the VA opinion one month prior that notes no current pes planus and only a history of pes planus on preinduction.  The March 2017 examiner also stated that the Veteran has plantar fasciitis secondary to the hereditary pes planus; this too, completely contradicts the February 2017 VA finding of no current plantar fasciitis.  
Thus, in addition to not taking x-rays as directed, three VA examinations conducted after the May 2016 Board remand diagnose different foot disabilities.  The examinations also contain several findings which are inconsistent with each other, specifically regarding whether the Veteran has current diagnoses of pes planus and plantar fasciitis.  The Board requests that these examinations be reviewed and reconciled.

Lastly, the Board notes that the Veteran reported to the March 2010 VA examiner that he was awarded disability benefits in 2006 from the Social Security Administration; however, these records do not appear to be associated with the claims file and it does not appear that VA has requested these records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Obtain from SSA any records associated with a disability benefits claim, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims files.

If it is concluded that the records sought do not exist or the records are unavailable and that further efforts to obtain these records would be futile, render a formal finding in this regard, and follow the procedures prescribed in 38 C.F.R. § 3.159 (e) with respect to notifying the Veteran of the unavailability of evidence sought in conjunction with an appeal.

3.  After the above-development is concluded, schedule the Veteran for an additional VA compensation examination of the feet and heels.  

The examiner is asked to respond to the following:

(a)  Obtain x-ray studies of the Veteran's feet.  In addition, conduct any further testing to diagnose the Veteran, including neurological studies or additional MRI studies if deemed necessary.  Any additional testing, except the x-ray studies, is within the VA examiner's discretion. 

(b) Clarify the Veteran's current bilateral heel and foot disorders, including pes planus and plantar fasciitis, and reconcile the different diagnoses found in prior VA examinations. 

(c).  Clarify whether pes planus was noted at service entry/pre-induction examination. If so, was it aggravated beyond its natural progression during service?

**If the examiner concludes that there was not an increase in severity of the pes planus during active service, the examiner's rationale must discuss the issuance of ankle/feet braces only 8 months into active service.  See August 2011 letter from the Veteran to his Congressional Representative.  

(d) Indicate whether the congenital deformity involving the second and third toes of the left foot is a congenital disease or a congenital defect.

(i). If it is a congenital foot/heel disease, is there clear and unmistakable evidence that it preexisted service, and if so, is there clear and unmistakable evidence that the congenital disease was not aggravated by service?  

(i) If it is a congenital foot/heel disease, was it subjected to a superimposed injury during service?

(e)  For each currently diagnosed foot/heel disorder aside from pes planus and the congenital deformity, is there clear and unmistakable evidence that it preexisted service?  If so, is there clear and unmistakable evidence that the preexisting disorder was not aggravated beyond the natural progression of the disorder during active service?

**If the examiner concludes that any of the Veteran's preexisting foot/heel disorders were not aggravated during active service by clear and unmistakable evidence, the examiner's rationale must address the issuance of ankle/feet braces only 8 months into active service.  See August 2011 letter from the Veteran to his Congressional Representative.  

(f).  Finally, provide an opinion as to whether the currently diagnosed, non-preexisting foot/heel disorders, including osteoarthritis of both feet and tenosynovitis in the left foot, at least as likely as not (greater than 50 percent), had their onset during active service or are otherwise related to an event, injury, or disease incurred during active service?

**In providing the requested opinion, the examiner must consider the Veteran's competent and credible statements that he did not have painful feet and heels before service, and that feet and heel pain began in service.  The Veteran also reports that he had a limp before active service, but that the limp worsened during service, especially after physical exertion.  See November 2008 and April 2010 statements in support of claim and August 2011 letter from the Veteran to his Congressional Representative.

3.  After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



